DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
The submission filed on 09/06/22 is acknowledged. 

Status of Claims
Claims 1, 4-6, 11, 14-16 and 20 are pending. 
In the submission filed on 09/06/22, claims 1, 4-6, 11, 14-16 and 20 were amended, claims 2, 3, 7-10, 12, 13 and 17-19 were cancelled, and no claims were added.
Claims 1, 4-6, 11, 14-16 and 20 are rejected.

Response to Arguments
Regarding the Objections to the Drawings and Specification 
These objections are withdrawn in part in view of the amendments to the specification. Note that, contrary to Applicant's assertion (Response, p. 10), the references to reference numerals 202, 204 and 206 as being shown in Fig. 4 is not correct. Specifically, Fig. 4 shows reference numerals 400, 402, 404 and 406, not 202, 204 and 206.	See below.

    PNG
    media_image1.png
    376
    321
    media_image1.png
    Greyscale

Regarding the Examiner's Comments, Claim Objections, and  Rejections under 35 U.S.C. 112
The Examiner's Comments, claim objections, and rejections under 35 U.S.C. 112 have generally been withdrawn in view of the amendment or cancellation of the subject matter in question.
Regarding the Rejections under 35 U.S.C. 103
Applicant's arguments have been fully considered but are generally moot in view of the new combination of prior art being used in the current rejection (including both a newly applied reference and newly cited portions of the previously applied reference), and are not persuasive in some respects.
The Office appreciates Applicant's generally lucid exposition of the general technology, claimed subject matter, prior art references and arguments (Response, pp. 15-22). 
The substance of Applicant's arguments is set forth in the Response at pp. 21-22.
Applicant's arguments are directed to the independent claims, namely, claims 1, 11 and 20.
Applicant's first argument is that Watson does not teach a contactless payment card and wireless communication between the contactless payment card and the mobile communication device (step A as identified in the rejection in the body of the Office Action hereinbelow, viz., "establishing …"):
Watson does not even disclose a contactless payment card, as that phrase is used in Applicant's specification. See FIGS. 2 and 3 and the related disclosure at paragraphs [0058] and [0059]. Rather, as discussed above, Watson describes a secure element that is part of the disclosed mobile device. See FIG. 1 and paragraph [0040]. Watson further describes that a wallet companion applet (WCAp) monitors, manages and/or secures certain types of applications associated with a mobile wallet, such as payment applications for making financial transactions or commerce applications for performing tasks associated with processing loyalty, offer, membership or account data. See paragraph [0032]. As further disclosed by Watson, the WCAp, the mobile wallet, and the payment applications are all contained on the disclosed mobile device. Applicant clearly describes two distinct devices that communicate via wireless communication. See FIG. 8 and its related disclosure. (Response, p. 21; emphasis added).

In response, von Behren is newly cited as teaching the claim limitations pertaining to "wireless" communication between the contactless payment card and the mobile communication device, including (for claims 11, 20) the "contactless transceiver" for implementing that communication (Watson teaches a contactless transceiver but not explicitly for communication between the contactless payment card and the mobile communication device). Von Behren is also newly cited as teaching (alternatively to Watson) the "contactless payment card." 
In further response to Applicant's argument here that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (e.g., depiction of "contactless payment card" in Figs. 2 and 3 and associated description thereof in specification; contactless payment card and mobile communication device being "two distinct devices … See FIG. 8 and its related disclosure") are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant's second argument is that Watson does not teach steps F and G* (as identified in the rejection in the body of the Office Action hereinbelow, viz., "receiving, from an issuer server …" and "transmitting the encrypted unique identifier …"*), and in particular the recited receipt of the unique identifier from the issuer server:  
Further, contrary to the Office's allegation on page 16 of the Action, the mobile device does not "receive from an issuer server, an ... unique identifier (Wallet Passcode (passcode); or Device ID, SIM ID and/or Wallet ID) associated with the contactless payment card." Watson, in fact, does not even disclose an issuer associated with a contactless payment card, let alone an issuer that transmits ID data of the mobile device/wallet (which is already contained on the mobile device) to the mobile device for further authentication by an application also contained on the mobile device. the passcode 
Not only does Watson not describe receipt of the "Wallet Passcode (passcode); or Device ID, SIM ID and/or Wallet ID" from an issuer server associated with the contactless payment card, Watson explicitly discloses that the WCAp (stored in the secure element of the mobile device) "receives a Verify Passcode command from the mobile wallet 103, including a passcode." Paragraph [0070] (emphasis added). Watson further explicitly discloses that "the mobile wallet 103 transmits to the WCAp 104 a Parity Check command, including a Device ID, a SIM ID, and/or a Wallet ID. At least one of the data elements received in the Parity Check command is compared to the same type of data element stored in the WCAp 104." Paragraph [0080] (emphasis added). (Response, pp. 21-22; emphasis in original).

In response, the rejection has been revised to clarify how Watson teaches receipt of the unique identifier by the mobile communication device from the issuer server (and not merely receipt of the unique identifier by the contactless payment card from the mobile wallet of the mobile communication device). 
In further response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which applicant relies (e.g., "an issuer that transmits ID data of the mobile device/wallet (which is already contained on the mobile device) to the mobile device for further authentication by an application also contained on the mobile device") are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
* It is not clear how or if Applicant's argument addresses step G (as identified in the rejection in the body of the Office Action hereinbelow, viz., "transmitting the encrypted unique identifier …") since, for example, Applicant concedes, in the last-quoted paragraph above (see, e.g., content emphasized by Applicant), that the mobile wallet (i.e., the recited "mobile communication device") transmits the passcode (i.e., the recited "unique identifier") to the secure element (i.e., to the recited "contactless payment card"). Relatedly, it is not clear what point is Applicant is trying to make in the last-quoted paragraph above.
Applicant is directed to the rejection in the body of the Office Action hereinbelow for explanatory details as to how the prior art teaches the claim limitations. Such explanatory details have been added relative to the previous Office Action, regarding both the limitations discussed above and other limitations.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because:
- (A) specification 0060 refers to reference characters “202,” “204” and “206” but they are not shown in Fig. 4; 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) or, where applicable, amendment to the specification, are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy, or amendments to the specification, will result in the abandonment of the application.

Specification
The disclosure is objected to because of the following informalities: 
- The specification is objected to for the reasons explained in the Drawings Objections above. 
Appropriate correction is required.

Claim Objections
Claims 5, 15 and 20 are objected to because of the following informalities:
Claims 5 and 15 recite "… said operation … comprises …." The recitation is ungrammatical and should be amended to "… wherein said operation … comprises …" or "… said operation … comprising …."
Claim 20 recites "A non-transitory computer usable medium having computer executable instructions stored thereon, the computer executable instructions, when executed by a processor, cause the processor to: …." The recitation is ungrammatical and should be amended to "A non-transitory computer usable medium having computer executable instructions stored thereon, wherein the computer executable instructions, when executed by a processor, cause the processor to: …" or "A non-transitory computer usable medium having computer executable instructions stored thereon, the computer executable instructions, when executed by a processor, causing the processor to: …."
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Lack of Antecedent Basis
Claim 1 recites "establishing … the mobile communication device." The underlined language lacks antecedent basis. 
Claims 4-6 are rejected by virtue of their dependency from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4-6, 11, 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Watson (U.S. Patent Application Publication No. 2014/0058937 A1) in view of von Behren et al. (U.S. Patent No. 8,196,131), hereafter von Behren.

Regarding Claims 1, 11 and 20
Watson teaches:
(step A) establishing … communication between the contactless payment card (0040-0041 secure element 102 implemented as UICC, SD, etc.*, including WCAp 104, see 0032-0034, 0042) and a mobile communication device (0038-0039 mobile device 101); (0093-0094; *note that UUIC is type of SIM card, see "Guidelines on Mobile Device Forensics," sec. 2.3, pp. 7-10, cited on attached Form PTO-892; as per von Behren, below, SIM card and SD cards are "contactless payment cards")
(step B) transmitting a first instruction to the contactless payment card instructing the contactless payment card to initiate parsing of an application directory listing stored within a memory of the contactless payment card; (0093-0094)
(step C) extracting, from the application directory listing, information corresponding to a plurality of software payment applications stored within the memory of the contactless payment card, the extracted information including an application identifier and a priority tag value associated respectively with each of the plurality of software payment applications; (0094 mobile wallet 103 of mobile device 101 receives application status/settings information in response to Fetch Status command; 0093-0094, 0085, 0058 management/ tracking of applications uses AID and is defined in 0058 such as to encompass operations of Fig. 6 described by 0093-0094)
(step D) receiving, via user input at the mobile computing device, a selection of a software payment application from among the plurality of software payment applications; (0096-0097 "[WCAp of SE 102 receives from mobile wallet of mobile device 101] a Put Pay Settings command[, which] includes instructions to select an application corresponding to an AID included in the command as the primary application"; 0041 "The CRS Application is configured to provide application management, including management of the CRS, to an end user. … Such an environment is described in more detail in 'GlobalPlatform Card — Contactless Services, Card Specification v2.2—Amendment C, Version 1.0.1.8.'" Thus, the command received by the WCAp/SE from the mobile wallet (0096-0097, above) was mapped from a preceding user request received as user input to the mobile device, as explained in the GlobalPlatform Card specification document cited here by Watson, see section 2.3.2, p. 23, Fig. 2-5, steps 1 and 2, cited on attached Form PTO-892 ("1. An Off-Card user interface [i.e., in context of Watson, the mobile device] provides the user with means to activate and deactivate a Contactless Application and to define the priority …. 2. The Off-Card entity maps the user request to one or more command APDU … and transmits them to this Application [i.e., in the context of Watson, to the UICC/etc. -- secure element (contactless card)]." (Emphasis added)))
(step E) receiving, via user input at the mobile computing device, a modification instruction to modify the priority tag value associated with the selected software payment application; (0096-0097 "[WCAp of SE 102 receives from mobile wallet of mobile device 101] a Put Pay Settings command[, which] includes instructions to select an application corresponding to an AID included in the command as the primary application"; 0041 as explained above, this command was mapped from a preceding user request received as user input to the mobile device)
(step F) receiving from an issuer server associated with the contactless payment card, an … unique identifier (Wallet Passcode (passcode); or Device ID, SIM ID and/or Wallet ID) associated with the contactless payment card; and (regarding the passcode used in 0095, 0079-0082, 0070: 0054 passcode is assigned by, hence under broadest reasonable interpretation, "received from" TSM (note, per Fig. 1, TSM 106 communicates with mobile device 101 via "OTA," i.e., "via network transceiver" (claims 11, 20)); 0043 TSM manages communications with and loads data onto secure elements (contactless payment cards), hence, hence under broadest reasonable interpretation, TSM is "issuer server associated with the contactless payment card"; again, SIM (contactless payment card) ID is "received from" SIM (contactless payment card) issuer ("issuer associated with contactless payment card"); again, Device ID is from device issuer, and Wallet ID is from wallet issuer, and both device issuer and wallet issuer are associated with mobile device/wallet, and mobile device/wallet is associated with SIM (contactless payment card), hence by reason of transitivity, Device ID and Wallet ID are "received from" respective "issuers associated with contactless payment card" (SIM))  
(step G) transmitting the encrypted unique identifier (e.g., 0080, 0095) and a second instruction (e.g., 0096-0099, 0104) to the contactless payment card instructing the contactless payment card to initiate modification of the priority tag value associated with the selected software payment application. (0092, 0095-0100 e.g., "mobile wallet [of mobile device 101] … transmits a Put Pay Settings command … to the WCAp [of SE 102]", 0104, 0079-0082, 0072, 0075)
(claim 11) an input device; (Fig. 9, 904, 0133, 0039 user interface)
(claim 11) a network transceiver; (Fig. 1, 101d, 0039, Fig. 9, 902, 0131)
(claim 11) a contactless transceiver communicating with contactless … based on one or more wireless communication protocols; (Fig. 1, 101c, 0039)
(claim 11) a processor; and (Fig. 1, 101a, 0039, Fig. 9, 901)
(claim 11) a memory having program instructions stored thereon, that when executed by the processor, cause the processor to: (Fig. 1, 101b, 0039, Fig. 9, 903, 0141-0143)
(claims 11, 20) (step D) … from input device of mobile communication device …; (Fig. 9, 904, 0133, 0039 user interface, 0041 as explained above)
(claims 11, 20) (step E) … from input device of mobile communication device …; (Fig. 9, 904, 0133, 0039 user interface, 0041 as explained above)
Watson does not explicitly disclose but von Behren teaches:
(step A) … via contactless transceiver of mobile communication device (claims 11, 20), wireless …; (21:66-22:24 "A control software application communicates with the card software applications and also may communicate with an external software application outside the secure element, e.g., a user-interface software application rendered on a contactless payment device that is in electronic, optical, or radio contact with the contactless smart card. In one example, a contactless payment device may be a mobile phone, while the contactless smart card may be incorporated within a SIM card, U-RIM card, an embedded chip or an external SD card, or any type of smart card, as discussed above." (Emphasis added.) In other words, wireless (e.g., optical, radio) communication is established between contactless payment card (contactless smart card) and mobile communications device (contactless payment device), or again, between contactless payment card (control software application, card software application, within secure element, on contactless payment card, see Fig. 1) and mobile communications device (external software application outside the secure element, e.g., a user-interface software application rendered on a contactless payment device.; 6:6-36 "The JSR257 specifications allows the midlet application on the device [mobile communication device, see 4:49-5:6] to access the radio interface via the ISA 14443 standard [establishing wireless communication], and also can provide a low level interface to the secure element [contactless payment card, see 4:49-5:6]." (Emphasis added.))
(claim 11) a contactless transceiver communicating with contactless payment cards based on one or more wireless communication protocols; (21:66-22:24, 6:6-36, 4:49-5:6 the teaching of wireless communication between mobile device and contactless card indicates the presence of a contactless transceiver to implement this wireless communication)
(claims 11, 20) (step B) … via contactless transceiver …; (21:66-22:24, 6:6-36, 4:49-5:6)
In addition, although Watson teaches the following limitation, alternatively von Behren also teaches:
(step A) … contactless payment card …; (4:38-5:6, see also 5:7-7:57 for further detail, 7:59-8:2 contactless smart card in mobile device, 21:66-22:24; note that contactless smart card may be external SD card)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Watson's systems and methods for managing secure elements (contactless cards), by incorporating therein these teachings of von Behren regarding (contactless cards and) wireless communication between a contactless card and a mobile payment device, because doing so would render Watson more flexible by expanding its applicability to accommodate/be compatible with various types of contactless cards and various modes of communication, see von Behren, citations given, see Watson, 0145-0146. In addition, the combination in question is a matter of (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and/or (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A-D.
Watson, sections A., B., C. (a first set of embodiments), does not explicitly disclose but Watson, section D. (a second set of embodiments), teaches:
(step F) … encrypted …; (0119-0128)
(step G) … encrypted …; (0119-0128)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Watson's embodiments of sections A., B., C. cited, by incorporating therein these teachings of embodiments of Watson, section D., namely, using encryption in an authentication process characterized by entity A's comparing/ matching an authentication object stored on entity A with an authentication object received from entity B, because doing so would increase security and because the same inventor of Watson, sections A., B., C., endorses, in section D., the use of encryption in a context similar to that of sections A., B., C., and because the inventor explicitly states that his various embodiments are not limiting but merely exemplary, modifiable in form and detail, and flexible and configurable, in ways other than explicitly disclosed, see Watson, citations given above and 0145-0146. In addition, the combination in question is a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.

Regarding Claims 4 and 14
Watson in view of von Behren teaches the limitations of base claims 1 and 11 as set forth above. Watson further teaches:
displaying the extracted information corresponding to each of the plurality of software applications on a display of the mobile communication device / on the output device. (0046, 0039 "mobile device 101 … includes … user interface such as display")
(claim 14) further comprising an output device, (0046, 0039)
Alternatively, von Behren further teaches:
displaying the extracted information corresponding to each of the plurality of software applications on a display of the mobile communication device / on the output device. (20:35-61)
(claim 14) further comprising an output device, (20:35-61)

Regarding Claims 5 and 15 
Watson in view of von Behren teaches the limitations of base claims 1 and 11 as set forth above. Watson further teaches: 
said operation of receiving the selection of the software payment application from among the plurality of software payment applications comprises receiving a selection of a respective one of the application identifiers that corresponds to a respective one of the plurality of software applications. (0093, 0097)

Regarding Claims 6 and 16
Watson in view of von Behren teaches the limitations of base claims 1 and 11 as set forth above. Watson further teaches:
the application directory listing, the information corresponding to the plurality of software payment applications, the plurality of software payment applications and the payment card identifier being stored within a proximity payment system environment implemented within the memory of the contactless payment card. (0036, 0046, 0099-0100, 0111-0113)
---

Note regarding claims 11 and 14-16: the claims are directed to "a mobile communication device comprising an input device, a network transceiver, a contactless transceiver, a processor, and a memory" (see base claim 11) and do not cover a contactless payment card, or include the specifics of a contactless payment card. The contactless payment card and its characteristics, e.g., having a proximity payment system environment implemented  within its memory, are outside the scope of the claims. However, in the interest of compact prosecution, prior art has been cited for this subject matter.

Conclusion
The prior art made of record and not relied upon, as set forth in the accompanying Notice of References Cited (PTO-892), is considered pertinent to applicant's disclosure. Among the cited references, Marcovecchio and Saarisalo teach wireless communication between a mobile communication device and a contactless payment card.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DWP/
Examiner, Art Unit 3692
/DANIEL S FELTEN/Primary Examiner, Art Unit 3692